Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Case No. 20-cv-2704-WJM-GPG

   SHAWN SIGSTEDT,

         Plaintiff,

   v.

   COLORADO MOUNTAIN LOCAL COLLEGE DISTRICT,
   COLORADO MOUNTAIN LOCAL COLLEGE DISTRICT BOARD OF TRUSTEES,
   CARRIE HAUSER, in her individual capacity,
   MATT GIANNESCHI, in his individual capacity, and
   DAVID GIFFORD, in his individual capacity,

         Defendants.


                      ORDER GRANTING IN PART AND DENYING IN PART
                        DEFENDANTS’ PARTIAL MOTION TO DISMISS


         This matter is before the Court on Defendants Colorado Mountain Local College

   District (the “College”), the College’s Board of Trustees (the “Board”), College President

   Carrie Hauser, College Chief Operating Officer and Chief of Staff Matt Gianneschi, and

   College Dean David Gifford’s (collectively, “Defendants”) Motion for Partial Dismissal of

   Plaintiff’s Amended Complaint (“Motion”) (ECF No. 27). For the following reasons, the

   Motion is granted in part and denied in part.
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 2 of 10




                                              I. BACKGROUND 1

          This action arises out of Defendants’ failure to renew Plaintiff Shawn Sigstedt’s

   employment contract. (ECF No. 17.) The College hired Sigstedt as a biology professor

   at its campus in Steamboat Springs, Colorado in 2007. (Id. ¶ 28.) After completing a

   provisional period, Sigstedt became a full-time faculty member pursuant to a yearlong,

   renewable employment contract (“Employment Agreement”). (Id. ¶ 29.)

          During the 2019–2020 academic term, Sigstedt worked under a contract setting

   his term of employment as August 19, 2019 through May 8, 2020. (Id. ¶ 31.)

   Thereafter, in November 2019, Sigstedt took a leave of absence to care for his father.

   (Id. ¶ 32.) In early 2020, Sigstedt took bereavement leave after his father passed away.

   (Id.) In March 2020, Hauser notified Sigstedt in a letter than he had earned a merit

   payment in appreciation of his effort in 2019. (Id. ¶ 33.)

          Two months after having received this merit award, however, on May 19, 2020,

   Gianneschi informed Sigstedt by letter that the College had decided not to renew his

   Employment Agreement on the ground of incompetence. 2 (Id. ¶ 34.) Specifically,

   Gianneschi stated that Sigstedt had failed to meet certain goals in an improvement plan

   issued to Sigstedt in July 2019. (Id.) The letter further provided that Sigstedt could

   appeal the non-renewal decision. (Id. ¶ 37.)

          Sigstedt submitted an appeal of the non-renewal decision, and a one-hour

   hearing before a peer review panel (“Review Panel”) commenced on June 22, 2020.


   1
    The following facts are taken from Sigstedt’s Amended Complaint (ECF No. 17), which the
   Court assumes are true for the purpose of resolving the Motion. See Ridge at Red Hawk, L.L.C.
   v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).
   2
     For future consideration by Defendants later in this litigation, the Court pauses to note that this
   is a singularly bad fact for them in this case.

                                                     2
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 3 of 10




   (Id. ¶¶ 38–39.) Sigstedt requested a continuance to allow preparation for the hearing,

   that he be permitted to present witness testimony, and that the College by required to

   present its own witnesses so that Sigstedt may confront them. (Id. ¶ 39.) The Review

   Panel denied his requests. (Id. ¶ 40.)

          Approximately one hour into the hearing, Sigstedt asked the Review Panel for an

   opportunity to address the documents submitted to the Review Panel by the College

   and to reconvene the hearing at a later time. (Id. ¶ 42.) The Review Panel indicated

   that it would consider reconvening the hearing, but it did not definitively answer

   Sigstedt’s request. (Id. ¶ 43.)

          On June 29, 2020, the Review Panel denied the request to reconvene and

   affirmed the non-renewal of Sigstedt’s contract. (Id. ¶ 44.) The next day, Hauser

   issued her decision in agreement with the Review Panel. (Id. ¶ 45.) Hauser’s decision

   was final and Sigstedt was unable to appeal. (Id.)

          Sigsted initiated this action on July 28, 2020. (ECF No. 4.) Defendants removed

   the action to federal court on September 4, 2020. (ECF No. 1.) Sigstedt filed an

   Amended Complaint on September 24, 2020. (ECF No. 17.) He brings a total of four

   claims: (1) breach of contract against the College and the Board; (2) deprivation of

   procedural due process in violation of the Fourteenth Amendment to the United States

   Constitution against all Defendants; (3) violation of Colorado Revised Statute § 23-71-

   123; and (4) review pursuant to Colorado Rule of Civil Procedure 106(a)(4). (Id. ¶¶ 46–

   71.)

          Defendants filed their Motion on October 27, 2020, seeking dismissal of certain

   of Sigstedt’s claims and certain Defendants. (ECF No. 27.) Sigstedt responded on



                                                3
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 4 of 10




   November 30, 2020, and Defendants replied on December 21, 2020. (ECF Nos. 43 &

   56.)

                                          II. LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   cause of action for “failure to state a claim upon which relief can be granted.” The

   12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

   factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

   Red Hawk, 493 F.3d at 1177. In ruling on such a motion, the dispositive inquiry is

   “whether the complaint contains ‘enough facts to state a claim to relief that is plausible

   on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   Granting a motion to dismiss “is a harsh remedy which must be cautiously studied, not

   only to effectuate the spirit of the liberal rules of pleading but also to protect the interests

   of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009)

   (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may proceed even

   if it strikes a savvy judge that actual proof of those facts is improbable, and that a

   recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at 556).

                                               III. ANALYSIS

          Defendants seek dismissal of: (1) Sigstedt’s breach of contract claim against the

   Board; and (2) the claim for violation of Colorado Revised Statute § 23-71-123. 3 (ECF

   No. 27 at 1.)




   3
     Defendants initially sought dismissal of the due process claim, but withdrew this request in
   their reply. (ECF No. 56 at 2 n.2.) Accordingly, the Motion is denied as withdrawn as to that
   claim, and the Court will address only the claims for breach of contract and violation of Colorado
   Revised Statute § 23-71-123.

                                                   4
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 5 of 10




   A.     Breach of Contract Claim

          In his breach of contract claim, Sigstedt alleges that the College and Board

   violated the Employment Agreement and the College’s Policy 6.26, which requires that

   an employee receive a notice of non-renewal of his employment contract at least 60

   days prior to the end of the preceding contract term. (ECF No. 17 ¶¶ 46–50; ECF No.

   17-1 at 2.)

          Defendants assert that the Board must be terminated as a Defendant with

   respect to the breach of contract claim because it was not a party to the Employment

   Agreement. (ECF No. 27 at 3.) Specifically, Defendants note that, in the Employment

   Agreement, only the College is named as a party. (Id.; see also ECF No. 17-1 at 1.)

   They further point out that, pursuant to Colorado Revised Statute § 23-71-120, a local

   college district “may . . . be party to suits and contracts,” indicating that the College is

   the proper party to an employment contract and the entity to be held accountable for

   any breach of such contract. (ECF No. 27 at 3; see also Colo. Rev. Stat. § 23-71-120.)

          In response, Sigstedt asserts that he seeks to enforce Policy 6.26, rather than

   the employment agreement, against the Board. (ECF No. 43 at 2–3.) Defendants

   counter that the College promulgated Policy 6.26 and therefore the Policy remains

   unenforceable against the Board. (ECF No. 56 at 2.)

          As Sigstedt effectively concedes that the Board may not be held liable for breach

   of the employment contract, the Motion is granted in part and the breach of contract

   claim is dismissed with prejudice to the extent it asserts a claim against the Board

   based on the employment contract. The Court therefore proceeds to the question of

   whether Sigstedt may hold the Board liable for breach of Policy 6.26.



                                                  5
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 6 of 10




          Sigstedt alleges in his Amended Complaint that his employment was “governed

   by . . . a series of College policies,” and that he “considered the policies and procedures

   in issue here commitments by the College.” (ECF No. 17 ¶¶ 1, 19.) He argues that the

   Board adopted Policy 6.26 and therefore may be held liable for its breach. (ECF No. 43

   at 2.) Specifically, the Employment Agreement incorporates by reference the College

   Policies, which it defines as “written policies adopted by the Board of Trustees.” (ECF

   No. 17-3 at 1 n.1.) Sigstedt relies heavily on Continental Air Lines, Inc. v. Keenan, 731

   P.2d 708 (Colo. 1987), for the proposition that an employee may sue an employer

   based on breach of the employer’s termination policies. (ECF No. 43 at 2–3.)

          Sigstedt’s reliance on Keenan is misguided, as the Keenan court did not consider

   the issue of whether an entity other than the employer could be held liable for the

   breach of the policy based on its adoption or ratification of such policy. Keenan, 731

   P.2d at 710–11. The Keenan court held, rather, that an employer may be held liable

   based on an employment policy either on the theory that the policy created an implied

   employment contract where no contract otherwise existed, or that it created detrimental

   reliance such that the employee could recover on an estoppel theory. Id. at 713.

          Defendants do not dispute that the College is subject to Policy 6.26, but contend

   that the Board may not be held liable for its breach because the Board is not Sigstedt’s

   employer. (ECF No. 56 at 3–4.) As stated, Sigstedt focuses his argument only on

   whether an employer may be held liable under a policy. (ECF No. 43 at 3–4.) The

   Amended Complaint contains no allegation, and Sigstedt does not otherwise argue, that

   the Board was his employer. (ECF No. 17 ¶ 1 (“The College employed Shawn Sigstedt




                                                6
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 7 of 10




   as a biology professor.”); Id. ¶ 12 (stating that Sigstedt was “formerly employed by the

   College”).)

            Sigstedt cites no authority, nor is the Court aware of any, suggesting that a non-

   employer entity may be held liable for breach of a policy. As Sigstedt appears to make

   no argument that the Board was his employer, he has failed to plausibly allege that the

   Board may be held liable for breach of Policy 6.26. Accordingly, the Motion is granted

   as to the breach of contract claim, and the claim is dismissed without prejudice as to the

   Board.

   B.       Violation of Colo. Rev. Stat. § 23-71-123

            Section 23-71-123, a provision of the Local District College Organization Act,

   Colo. Rev. Stat. §§ 23-71-101 et seq., establishes that the board of trustees is a

   college’s governing body and is the sole entity charged with making decisions regarding

   hiring and termination of employees. 4 Colo. Rev. Stat. § 23-71-123. Accordingly,

   Sigstedt argues, the Board violated § 23-71-123 by allowing Hauser, the College

   President, to ultimately decide not to renew his contract. (ECF No. 17 ¶¶ 63–66.)

            Defendants assert that Sigstedt may not bring a claim pursuant to § 23-71-123

   because it does not confer a private right of action. (ECF No. 27 at 9.) As Sigstedt

   concedes that § 23-71-123 does not confer an express right of action (see ECF No. 43

   at 14), the Court must determine whether the provision nonetheless implies a civil

   remedy.



   4
    Section 23-71-123(1) provides in relevant part: “It is the duty of the board of trustees to
   determine financial and educational policies and provide for the proper execution of such by
   selecting competent administrators, instructors, and other personnel for the administration,
   operation, . . . and, pursuant to contract and any other applicable provisions of law, to discharge
   or otherwise terminate the employment of any personnel.”

                                                    7
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 8 of 10




          Colorado law requires “a clear expression of legislative intent before installing a

   private right of action in a statute otherwise silent on the matter.” City of Arvada ex rel.

   Arvada Police Dep’t v. Denver Health & Hosp. Auth., 403 P.3d 609, 614 (Colo. 2017)

   (internal quotation marks omitted). Specifically, a court must consider three factors: “(1)

   whether the plaintiff is within the class of persons intended to be benefitted by the

   legislative enactment; (2) whether the legislature intended to create, albeit implicitly, a

   private right of action; and (3) whether an implied civil remedy would be consistent with

   the purposes of the legislative scheme.” Id. at 614–15. Moreover, Colorado courts

   express “reluctance to speak over legislative silence.” Id. at 613–14.

          First, Defendants argue that the statute contains no indication that its provisions

   were intended to benefit college faculty such as Sigstedt. (ECF No. 27 at 10.) Rather,

   § 23-71-123 lays out the powers and duties of the board of trustees in a local college

   district. See Colo. Rev. Stat. § 23-71-123. Given that rights of faculty are not

   mentioned in the statute, the Court finds no basis to conclude that Sigstedt is within the

   class intended to be benefitted by the statute. The first factor therefore weighs against

   finding an implied right of action.

          Second, the provision contains no indicia of legislative intent to create a private

   right of action, as it does not mention a duty to faculty, let alone an implication that such

   faculty would have recourse if the statute were violated. See Arvada Police Dep’t, 403

   P.3d at 615 (finding second factor weighed against a private right of action where the

   statute contained no mention of a duty to plaintiff). Though Sigstedt encourages the

   conclusion that the provision would be meaningless if not enforceable by faculty,

   reasons exist for laying out rights and duties of a school board other than protecting



                                                 8
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 9 of 10




   faculty from receiving inadequate notice, such as ensuring uniform operation of local

   college districts. The second factor therefore favors Defendants.

          Third, the purpose of § 23-71-123 appears to be simply the designation of certain

   responsibilities to the Board. See Colo. Rev. Stat. § 23-71-123. Given that the

   provision contains no mention of faculty recourse, nor any consequence for violating

   § 23-71-123, the Court cannot conclude that an implied civil remedy would be

   consistent with the statutory scheme. Moreover, Sigstedt has provided no analogous

   case law in which a plaintiff has brought an action based on a similar provision. The

   Court finds that the third factor also favors Defendants.

          Given the lack of any indication of legislative intent to create a private right of

   action through § 23-71-123, the availability of other legal avenues for relief (i.e., a

   breach of contract or procedural due process claim), and the general disfavoring of

   implying a cause of action in the legislature’s silence, the Court finds that Sigstedt may

   not bring a claim pursuant to § 23-71-123. See Quintano v. Indus. Comm’n, 495 P.2d

   1137, 1139 (Colo. 1972) (“If the General Assembly has the intent that [private parties]

   use [a] statute as the basis for civil liability, then its expression of this intent should be

   loud and clear.”). Accordingly, the Motion is granted as to Sigstedt’s third claim, and the

   claim is dismissed. As § 23-71-123 does not confer a private right of action,

   amendment as to this claim would be futile, and therefore the dismissal is with

   prejudice.

                                             IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:




                                                  9
Case 1:20-cv-02704-WJM-GPG Document 67 Filed 07/26/21 USDC Colorado Page 10 of 10




   1.    Defendants’ Motion (ECF No. 27) is GRANTED IN PART AND DENIED IN

         PART;

   2.    Sigstedt’s breach of contract claim against the Board is DISMISSED WITH

         PREJUDICE to the extent it is based on the Employment Agreement;

   3.    Sigstedt’s breach of contract claim against the Board is DISMISSED WITHOUT

         PREJUDICE to the extent it is based on Policy 6.26;

   4.    Sigstedt’s claim for violation of Colorado Revised Statute § 23-71-123 is

         DISMISSED WITH PREJUDICE;

   5.    The Motion is otherwise DENIED AS WITHDRAWN; and

   6.    The parties shall proceed with pretrial discovery and related matters in conformity

         with the provisions of the November 11, 2020 Scheduling Order entered by

         Magistrate Judge Gordon P. Gallagher, as modified by the May 2, 2021 Order

         amending the discovery deadlines (ECF Nos. 34 & 64).


         Dated this 26th day of July, 2021.

                                                         BY THE COURT:



                                                         ______________________
                                                         William J. Martínez
                                                         United States District Judge




                                              10
